Citation Nr: 1135082	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  91-51 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability evaluation for heart disease with hypertension, rated 20 percent disabling, prior to October 6, 1998.  

2.  Entitlement to an increased disability evaluation for heart disease with hypertension, rated 30 percent disabling, since October 6, 1998.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), prior to November 7, 2002.  

(The issues of the Veteran's entitlement to a higher initial disability evaluation for panic disorder with agoraphobia and an effective date prior to November 7, 2002 for a TDIU are the subject of a separate decision of the Board.)


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel 


INTRODUCTION

The Veteran had active service from February 1977 to February 1980.  

This matter came before the Board of Veterans' Appeals (BVA or Board) on appeal from August 1991 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In August 1991, the RO denied the Veteran's claim for an increased disability evaluation for hypertension, rated 10 percent disabling.  The Veteran submitted a timely notice of disagreement with this determination and perfected appellate review.  

The Board remanded the matter for further development and, prior to further appellate review, an August 1993 rating action granted an increased 20 percent disability evaluation for hypertension, effective June 11, 1991.  In October 1995, the Board denied the Veteran's claim for a disability evaluation in-excess of 20 percent.  The Veteran appealed the Board's decision and, in June 1997, the Court of Appeals for Veterans' Claims (Court) vacated the Board's decision on the heart disease with hypertension claim and remanded the matter for compliance with the terms of the order.  Thus, in March 1998, the Board remanded the matter as to comply with the Court's order.

Upon completion of the requested development, in a March 1999 determination, the AMC/RO granted a 30 percent disability evaluation for heart disease with hypertension, effective October 6, 1998.  Prior to the matter being returned to the Board, the Veteran submitted an April 1999 form, on which he checked boxes indicating both a desire to withdraw the increased rating claim and a desire to obtain further appellate review by the Board.  Based on this submission, the AMC/RO deemed the Veteran's appeal withdrawn.  

Having reviewed the his April 1999 submission, as well as other subsequently submitted statements, to include a June 2000 VA Appeal to Board of Veterans' Appeals (VA Form 9), the Board finds that the Veteran's appeal of the assigned rating for heart disease with hypertension was not properly withdrawn, and the August 1991 rating has remained pending in appellate status.  Examination of the Veteran's April 1999 submission reveals what is, at best, an ambiguous communication and, absent further clarification, was insufficient to deprive the Board of jurisdiction over the increased rating claim for heart disease with hypertension.  See, e.g. Evans v. Shinseki, No. 08-2133 (Vet. App. Aug. 4, 2011) (VA must seek clarification when a submission is ambiguous as to the appellant's intent).  Moreover, the Veteran's statements, to include those dated in November 2001, May 2002 and June 2003 reflect his belief that his claim was in appellate status and would be reviewed by the Board, further supporting the finding that the August 1991 is properly before the Board.  

While the August 1991 rating action was pending, an August 1993 rating action granted an increased 20 percent disability evaluation for hypertension, effective June 11, 1991.  In a March 1999 determination, the RO expanded the Veteran's service connected disability to heart disease with hypertension and assigned a 30 percent disability evaluation, effective June 11, 1999, under 38 C.F.R. § 4.104, Diagnostic Codes 7101-7007, essentially granting service connection for the expanded condition, as reflected on the relevant rating sheet.  See Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991) (holding that when the RO listed a condition as service-connected on a rating sheet, it effectively granted service connection and service connection remained in effect, despite re-characterization of the disability, unless service connection was severed in accordance with VA regulations).  Accordingly, the Board has rephrased this increased rating claim, as reflected on the title page.  

The Board finds that it properly has jurisdiction over a claim seeking entitlement to a TDIU, reasonably raised by Veteran's in a December 2002 claim for such benefits, but the Board finds that a schedular 100 percent disability evaluation is warranted for the Veteran's panic disorder with agoraphobia; therefore, the Board has included such claim on the title page and characterized the claim to reflect the grant of such benefit, effective November 7, 2002.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, the TDIU is an element of an initial rating or increased rating).

The issue of entitlement to (I) an increased disability evaluation for heart disease with hypertension, rated 30 percent disabling, since October 6, 1998, and (II) to a TDIU, prior to November 7, 2002, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  From June 11, 1991, to October 6, 1998, the Veteran's heart disease with hypertension was manifested by definite enlargement of the heart, sustained diastolic hypertension of 100 or more and moderate dyspnea on exertion.  

2.  From June 11, 1991, to October 6, 1998, the Veteran's heart disease with hypertension was not manifested by marked enlargement of the heart, confirmed roentgenogram; the apex beat beyond midclavicaular line; sustained diastolic hypertension of 120 or more; dyspnea on exertion; or more than light manual labor precluded.  

3.  From January 12, 1998, to October 6, 1998, the Veteran's heart disease with hypertension was not manifested by more than one episode of acute congestive heart failure; a workload of greater than 3 METs but not greater than 5 METs that resulted in dyspnea, fatigue, angina, dizziness, or syncope; left ventricular dysfunction with an ejection fraction of 30 to 50 percent; or diastolic pressure predominantly 120 or more.  


CONCLUSION OF LAW

From June 11, 1991, to October 6, 1998, the criteria for a 30 percent disability evaluation, and no more, for heart disease with hypertension are met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.104, Diagnostic Codes 7007-7101 (1997), Diagnostic Codes 7007-7101 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in a June 2001 letter which was provided prior to the subsequent readjudication of the Veteran's claim.

Additionally, all relevant facts have been properly developed, and all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service, VA and private treatment records have been obtained, as well as his Social Security Administration (SSA) folder.  What is more, the Veteran has been provided appropriate VA examinations in connection with his claim and has not indicated there are any additional records that VA should seek to obtain on his behalf.  Additionally, the AMC/RO has substantially, if not fully, complied with the Board's March 1998 remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.

By way of background, the August 1991 rating action on appeal denied the Veteran a disability evaluation in-excess of 10 percent for hypertension and the Veteran properly perfected appellate review of this determination; however, for the reasons detailed above, this claim remained open-and-pending in appellate status.  While this claim was pending an August 1993 rating action granted an increased 20 percent disability evaluation for this condition, effective June 11, 1991.  Significantly, in March 1999, the RO expanded the Veteran's service connected condition to include heart disease with hypertension and granted a 30 percent disability evaluation, effective October 6, 1998, pursuant to 38 C.F.R. § 4.104, Diagnostic Codes 7101-7007.  Thus, the Board's present analysis to follow will center on the period from June 11, 1991, to October 6, 1998.  

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate Diagnostic Codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  The Veteran is appealing the initial assignment of a disability rating, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a Diagnostic Code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

All evidence must be evaluated in arriving at a decision regarding a higher rating.  38 C.F.R. §§ 4.2, 4.6.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim, or whether a preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

During the period under review, VA revised the criteria for evaluating diseases of the heart/cardiovascular system, effective January 12, 1998.  See 62 Fed. Reg. 65207 (1997).  When a new regulation is issued, while a claim is pending before VA, unless clearly specified otherwise, VA must apply the new provision to the claim from the effective date of the change as long as the application would not produce retroactive effects.  See VAOPGCPREC 7-03; 69 Fed. Reg. 25179 (2003).  The amended versions may only be applied as of their effective date and, before that time, only the former version of the regulation may be applied.  See VAOPGCPREC 3-00; 65 Fed. Reg. 33422 (2000); see also Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

Under Diagnostic Code 7007, effective prior to January 12, 1998, a 30 percent rating required definite enlargement of the heart, sustained diastolic hypertension of 100 or more, moderate dyspnea on exertion.  A 60 percent rating required marked enlargement of the heart, confirmed roentgenogram; the apex beat beyond midclavicaular line; sustained diastolic hypertension, diastolic 120 or more, which may later have been reduced; or, dyspnea on exertion, more than light manual labor is precluded. 

Effective January 12, 1998, under Diagnostic Code 7007, a 30 percent rating requires a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent requires more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.

Under Diagnostic Code 7101, effective prior to January 12, 1998, a 20 percent rating required diastolic pressure predominantly 110 or more with definite symptoms.  A 40 percent disability evaluation required diastolic pressure predominantly 120 or more and moderately severe symptoms.  A 60 percent rating required diastolic pressure predominantly 130 or more and severe symptoms.  

Effective January 12, 1998, pursuant to Diagnostic Code 7101, a 20 percent rating requires diastolic pressure predominantly 110 or more; or, systolic pressure predominantly 200 or more.  A 40 percent evaluation requires diastolic pressure predominantly 120 or more.  A 60 percent rating requires diastolic pressure predominantly 130 or more.  

	Merits

After a review of all the evidence of record, medical and lay, the Board finds that from June 11, 1991, to October 6, 1998, the Veteran's service-connected heart disease with hypertension warranted a 30 percent disability evaluation, and no more.  See 38 C.F.R. § 4.104, Diagnostic Codes 7007-7101 (1997), Diagnostic Codes 7007-7101 (1999).   

The medical evidence of record, to include an October 1998 VA examination, indicates that an electrocardiogram (EKG) revealed left ventricular hypertrophy and this, at most, suggests the presence of definite enlargement of the heart.  Additionally, from June 11, 1991, to October 6, 1998, the Veteran's diastolic pressure readings were predominated at 100 or more, as noted on VA treatment records, dated in June 1990 and June 1991.  What is more, VA examination reports, dated in May 1981 and October 1998, reflect the Veteran's competent and credible account of experiencing some episodes of dyspnea, which when considered with other evidence of record, indicate such symptoms were are best characterized as moderate in nature.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, from June 11, 1991 to October 6, 1998, and pursuant to the diagnostic criteria effective prior to January 12, 1998, the criteria for a 30 percent disability evaluation are met.  

Conversely, giving due consideration to Diagnostic Codes 7007-7101, as effective prior to January 12, 1998, and as effective on January 12, 1998, a disability evaluation in-excess of 30 percent is not warranted.  During the period under review, the medical evidence of record consistently indicates the absence of "marked enlargement" of the Veteran's heart, to include the October 1998 VA examination noting the absence of cardiac insufficiency and characterizing the Veteran's cardiac condition as "slightly compromised."  Additionally, multiple treatment records document the Veteran's diastolic blood pressure predominating at 100 or more, as there is only one diastolic blood pressure reading of 120 or more, which was a single diastolic reading of 122 at a July 1993 VA examination.  There is also no evidence of a workload greater than 3 METs, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Moreover, there is no evidence of and, as noted at his October 1998 VA examination, the Veteran specifically denied any episode of congestive heart failure.  In sum, the evidence of record indicates the Veteran's disability picture is most accurately reflected by a 30 percent disability evaluation, and no more, from June 11, 1991, to October 6, 1998.  See 38 C.F.R. § 4.104, Diagnostic Codes 7007-7101 (1997) & (1999).  

The Board has considered whether the Veteran's claim warrants referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321.  In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

The Board has considered the Veteran's complaints related to the impact his service-connected heart disease with hypertension has on his ability to work and perform the daily activities of living.  Nevertheless, the Board finds that the disability rating that has been assigned herein contemplates the level of impairment reported by the Veteran and documented by the objective evidence of record, to include employment related interference and noted physical manifestations.  In essence, there is no aspect of the Veteran's disability that is not contemplated by the schedular criteria.  For the aforementioned reasons, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted.  


ORDER

From June 11, 1991, to October 6, 1998, a 30 percent disability evaluation, and no more, for heart disease with hypertension is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

As previously detailed, the August 1991 determination addressing the Veteran's claim for an increased disability evaluation for heart disease with hypertension is properly before the Board, as the matter was not returned to the Board following the completion of the March 1998 remand instruction and the Veteran's April 1999 statement was not properly deemed a withdrawal of the claim.  See Evans v. Shinseki, No. 08-2133 (Vet. App. Aug. 4, 2011).  Moreover, while the RO addressed this claim in May 2002 and June 2003 determinations, these actions did not grant the maximum schedular disability evaluation, as provided under 38 C.F.R. § 4.104, Diagnostic Codes 7007-7101, and did not serve to remove the pending claim from appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  As such, upon reviewing the record, the Board finds that additional development is necessary before the Veteran's claim may be reviewed.  

The Veteran seeks a higher rating for heart disease with hypertension, which is evaluated under 38 C.F.R. § 4.104, Diagnostic Codes 7007-7101.  During the pendency of the Veteran's appeal of this matter, the respective diagnostic criteria have been revised, with such revisions becoming effective January 12, 1998 and October 6, 2006, but VA should again notify the Veteran of these changes.  Thus, the Board remands the claim to again provide the Veteran with specific information as to what is required in order to substantiate his increased rating claim for heart disease with hypertension, to include all applicable revisions to Diagnostic Codes 7007-7101.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.400 (2010).

The evidence also suggests that the Veteran likely receives regular VA medical treatment for heart disease with hypertension.  Pertinent records of his VA care, however, since November 2008, have not been associated with the claims folder.  Under the law, VA must obtain these records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  For this reason, the Board has no discretion and must remand the claim.  Further, in light of the likely outstanding records, the Board finds that after associating his VA treatment records with the claims folder, the Veteran must be afforded a contemporaneous VA examination, with respect to his service-connected heart disease with hypertension.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

Accordingly, the case is REMANDED for the following action:

1.  The RO must provide the Veteran with an appropriate notice letter related to his increased rating claim for heart disease with hypertension.  This notice should provide the Veteran with the 38 C.F.R. § 3.104, Diagnostic Codes 7007-7101, as effective prior to January 12, 1998, as effective January 12, 1998, and as effective since October 6, 2006.  This notification letter should be associated with the claims folder.

2.  The RO should obtain and associate with the claims file all VA treatment and/or hospitalization records pertaining to the Veteran's heart disease with heart disease with hypertension and any related condition(s), dated since November 2008.  Any negative response should be in writing and associated with the claims folder.  

3.  After obtaining all outstanding records and associating these with the claims file, schedule the Veteran for an appropriate VA examination to determine the nature and severity of his heart disease with heart disease with hypertension.  The claims file should be reviewed by the examiner and that review should be indicated in the examination report.  The examiner must record the full history of the claimed psychiatric condition, including the Veteran account of symptomatology.  

Then, the examiner should comment on the degree of the Veteran's impairment, due to the symptoms, manifestations and pathology associated with the service-connected heart disease with heart disease with hypertension by addressing the following:  

A.  (1) whether the Veteran has marked enlargement of the heart, confirmed by roentgenogram; and 

(2) whether the objective findings demonstrate that the apex beat is beyond the midclavicular line; that there is sustained diastolic hypertension, diastolic of 120 or more, which may later have been reduced; and that there is dyspnea on exertion, and; if so, do such manifestations preclude the veteran from performing more than light manual labor.

B.  (1) Whether the Veteran has a typical history of acute coronary occlusion or thrombosis, which has been characterized by chronic residual findings of congestive heart failure, angina on moderate exertion, or more than sedentary work being precluded; 

(2) whether the Veteran has a history of substantiated repeated anginal attacks; and 

(3) with either history pattern, and would the Veteran be incapable of performing more than light manual labor.

C.  (1) Does the Veteran demonstrate a workload of greater than 3 METS, but not greater than 5 METS, that results in dyspnea, fatigue, angina, dizziness, or syncope; 

(2) is there evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray; 

(3) has the Veteran had more than one episode of acute congestive heart failure in the past year; and 

(4) does the objective findings disclose evidence of left ventricular dysfunction with an ejection fraction of 30 to 50 percent.

D.  Whether the Veteran has a history of 

(1) diastolic pressure readings of 110 or more, or systolic pressure readings predominantly 200 or more; and 

(2) diastolic pressure readings predominantly 130 or more.

E.  Whether the Veteran's hypertension is managed with continuous medication(s).  

F.  The examiner should also note any conditions that are caused, and/or aggravated, by his heart disease with heart disease with hypertension, if any, including information concerning the nature and severity of any such condition(s) and if possible the approximate date of the onset of this condition.  

G.  Whether, without regard to his age or the impact of any nonservice-connected conditions, prior to November 7, 2002, it was at least as likely as not that the Veteran's service-connected heart disease with heart disease with hypertension, either alone or in the aggregate (considering all his service-connected disabilities) rendered him unable to secure or follow a substantially gainful occupation. 

In providing the requested information, the examiner should specifically consider and address the Veteran's competent account of symptomatology.  All necessary tests and studies should be conducted and associated with the claims file.  All findings and conclusions should be set forth in a legible report.

4.  Then readjudicate the Veteran's for an increased disability evaluation for heart disease with hypertension, rated 30 percent disabling, since October 6, 2006.  The RO must give due consideration to the revisions to applicable Diagnostic Codes and the TDIU claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


